NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0032n.06

                                           No. 19-2260

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 SHANE GROUP INC, et al.,                                )                         FILED
                                                         )                   Jan 14, 2021
        Plaintiffs-Appellees,                            )               DEBORAH S. HUNT, Clerk
                                                         )
 v.                                                      )
                                                         )
                                                                 ON APPEAL FROM THE
 BLUE CROSS BLUE SHIELD OF MICHIGAN,                     )
                                                                 UNITED STATES DISTRICT
                                                         )
                                                                 COURT FOR THE EASTERN
        Defendant-Appellee,                              )
                                                                 DISTRICT OF MICHIGAN
                                                         )
 CHRISTOPHER ANDREWS,                                    )
                                                         )
        Objector-Appellant.                              )


       Before: SILER, COOK, and KETHLEDGE, Circuit Judges.

       PER CURIAM. Christopher Andrews objects to a class-action settlement agreement and

appeals the district court’s finding that the agreement was “fair, reasonable, and adequate.” Fed.

R. Civ. P. 23(e)(2). We reject his arguments and affirm.

       This is a class action in which the plaintiffs alleged that Blue Cross Blue Shield of Michigan

(Blue Cross) had engaged in an extensive price-fixing scheme. A proposed settlement first came

to us in 2016, when we held that the district court had abused its discretion when it sealed various

filings and records. We therefore vacated the district court’s approval of the original settlement

and instructed it to “begin the Rule 23(e) process anew.” See Shane Grp., Inc. v. Blue Cross Blue

Shield of Mich., 825 F.3d 299, 311 (6th Cir. 2016).

       On remand, the district court eventually approved a new settlement agreement in 2019.

R. 364 at Page ID 18897. The agreement provides for a total settlement fund of $29.99 million.
No. 19-2260, Shane Grp., et al. v. Blue Cross Blue Shield of Mich.


That amount, after deductions for fees and expenses, would leave about $16 million for payments

to class members, whose damages were allegedly about $50 million (after deducting $58 million

in alleged damages for a single class member that opted out).

       Andrews himself (proceeding pro se) is a serial objector who in this case unsuccessfully

sought a $150,000 payoff to drop his objections. He is now the sole remaining objector.

       We review the approval of a settlement agreement for an abuse of discretion. In re Dry

Max Pampers Litig., 724 F.3d 713, 717 (6th Cir. 2013).

       Andrews raises a raft of objections, many of them undeveloped, all of them meritless. His

argument that the district court judge should have recused herself is waived (in addition to being

undeveloped), since Andrews did not make that argument in the district court. See McDaniel v.

Upsher-Smith Labs., Inc., 893 F.3d 941, 948 (6th Cir. 2018). He argues that the named plaintiffs

lacked standing to assert their claims, but does not explain why. He also argues that the distribution

of any leftover funds to Free Clinics of Michigan would be a kickback for Blue Cross. But the

two entities are not legally related, and Andrews’s argument is otherwise conclusory. Andrews

argues that payment of so-called “service awards” to certain named plaintiffs amounted to a

bounty. On this record, however, those payments correlate to the substantial amount of time that

the named plaintiffs actually spent producing documents and otherwise advancing the litigation of

the case. Andrews further argues that the named plaintiffs and class counsel were “inadequate”

representatives of the class. But that argument too is conclusory, and is undermined by the

substantial recovery (32% of alleged damages, after deductions for fees and expenses) for

unnamed class members. Andrews’s remaining objections are likewise undeveloped and are

therefore forfeited. See Courser v. Allard, 969 F.3d 604, 616 (6th Cir. 2020).

       The district court’s judgment is affirmed.



                                                  2